Citation Nr: 1742233	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right upper extremity (RUE) disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left upper extremity (LUE) disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for osteomalacia, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.

7.  Entitlement to service connection for a right lower extremity (RLE) disability, to include as secondary to a service-connected right knee disability.

8.  Entitlement to service connection for a left lower extremity (LLE) disability, to include as secondary to a service-connected right knee disability.

9.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

10.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected right knee disability. 

11.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected right knee disability.

12.  Entitlement to service connection for a sciatic nerve disability, to include as secondary to a service-connected right knee disability.

13.  Entitlement to a disability rating in excess of 10 percent prior to December 14, 2015, 20 percent from December 14, 2015 to January 24, 2017, and 30 percent as of January 25, 2017, for subluxation and unstable right knee with old partial medial collateral ligament (MCL) tear.

14.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

16.  Entitlement to an effective date prior to November 10, 2008, for the assignment of a separate 10 percent evaluation for osteoarthritis of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1975 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2016 and March 2017 rating decisions, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's right knee instability to 20 percent effective December 14, 2015, and 30 percent effective January 25, 2017.  As the AOJ did not assign the maximum disability ratings possible for the entire period on appeal, the appeal for higher evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  This issue has been recharacterized above.

As the Veteran is challenging the disability ratings assigned for his right knee, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has jurisdiction over the TDIU claim as a part of his increased rating claim.

The issue of whether there was clear and unmistakable error (CUE) in the July 1977 rating decision that failed to assign a separate evaluation for osteoarthritis of the right knee has been raised by the record in a November 2009 statement.  However, as this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of service connection for the bilateral hips, bilateral lower extremities (BLEs), low back, bilateral feet, and sciatic nerve, increased ratings for right knee instability and osteoarthritis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran has or had a RUE disability at any time during the appeal period. 

2.  The evidence does not demonstrate that the Veteran has or had a LUE disability at any time during the appeal period.

3.  The evidence does not demonstrate that the Veteran has or had fibromyalgia at any time during the appeal period.

4.  The evidence does not demonstrate that the Veteran has or had osteomalacia at any time during the appeal period.

5.  The Veteran's claim for an increased rating for his right knee disability, to include a separate compensable evaluation for osteoarthritis, was received on November 10, 2008; it is not factually ascertainable that an increase in this disability occurred during the year preceding the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a RUE disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a LUE disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for osteomalacia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for an effective date prior to November 10, 2008, for the assignment of a separate compensable evaluation for osteoarthritis of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letters to the Veteran in December 2008, October 2009, and January 2010.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding and relevant records.  

With regard to the service connection claims decided herein, the Veteran was provided adequate examinations for these claims in January 2017.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  With regard to the effective date claim, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  In pertinent part, any current clinical examination would show his present level of disability, not whether it was factually ascertainable that a separate compensable evaluation for right knee osteoarthritis was warranted prior to the currently assigned effective date.

II. Merits of the Claims

A.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the medical evidence of record fails to establish a diagnosed RUE or LUE disability or a diagnosis of fibromyalgia or osteomalacia at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he has simply listed these disabilities in correspondence regarding other claims.  He was examined in January 2017.  Not only did the examination fail to reveal any of these diagnoses, the Veteran in fact denied having ever received diagnoses of fibromyalgia or osteomalacia and denied any upper extremity complaints.  Significantly, the examiner noted no upper extremity signs or symptoms, no typical fibromyalgia trigger points, and no metabolic bone disease, to include osteomalacia or osteoporosis.  Based on the negative physical examination, the Veteran's own reported history, and review of the claims file and VA treatment records, the examiner was unable to diagnose any RUE or LUE disability, fibromyalgia, or osteomalacia.

The Board has thoroughly reviewed the Veteran's private and VA treatment records and finds that they are similarly negative for any such diagnoses.  While there are general complaints of pain, particularly with regard to the knees and low back, there are no diagnoses of RUE or LUE disorders, fibromyalgia, or osteomalacia.  There is simply no medical evidence showing objective findings of any underlying disorder or pathology that could be diagnosed as a RUE or LUE disability, fibromyalgia, or osteomalacia.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic and pain-related symptoms in the context of a negative physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a RUE or LUE disability, fibromyalgia, or osteomalacia.  The Veteran's opinion would also be significantly outweighed by the lack of diagnoses from VA examiner, who clearly holds the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first elements of Shedden/Caluza and Wallen are not met for the RUE, LUE, fibromyalgia, or osteomalacia claims.  Service connection cannot be granted for a RUE disability, a LUE disability, fibromyalgia, or osteomalacia.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



B.  Effective Date

Except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2014).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2016).

A review of the record reveals that the RO chose an effective date of November 10, 2008, for the assignment of separate compensable evaluation for the Veteran's osteoarthritis of the right knee because this was the date that he filed his claim for an increased rating for his right knee disability.  For the Veteran to receive an earlier effective date for this increased rating, the evidence must demonstrate either (1) an informal claim was filed during the period of November 9, 2007 to November 9, 2008, or (2) a factually ascertainable increase in disability occurred during the period of November 9, 2007 to November 9, 2008.

No communication was submitted by the Veteran or on his behalf during the one-year period prior to his November 2008 formal increased rating claim.  The last communication received from the Veteran prior to his November 2008 increased rating claim was a Direct Deposit form received in January 1988.  This is clearly outside of the one-year period and does not address the right knee.  As there were no communications received from the Veteran in the one-year period prior to his November 2008 claim, there is nothing that may be construed as an informal increased rating claim.

Additionally, the medical evidence is negative for any factually ascertainable increase in disability of the right knee in the one-year period prior to the Veteran's November 2008 formal claim.  Notably, there were no VA treatment records relating to the right knee for this period.  A February 2006 VA treatment record indicates that x-rays at that time showed severe tricompartmental osteoarthritis of the right knee.  This level of osteoarthritis was documented well before the one-year period preceding the Veteran's claim for an increased rating for his right knee.  The first medical evidence to show an increase in disability is the November 2009 VA examination.  Moreover, the Veteran has not claimed an increased rating in his right knee disability during the one-year period prior to his November 2008 claim.  Rather, he has argued that he has had right knee osteoarthritis since his separation from service in 1977.  As such, there is no evidence showing a factually ascertainable increase in disability for the right knee prior to the current effective date of November 10, 2008.

The Board notes that to the extent the Veteran is claiming CUE in the original July 1977 rating decision that failed to assign a separate compensable evaluation for right knee osteoarthritis, such a claim has been referred for initial adjudication by the AOJ in the introduction section above.

As there are no documents or treatment records submitted that could be construed as an informal claim prior to November 10, 2008, and no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claim, the effective date of the assignment of a separate compensable evaluation for right knee osteoarthritis cannot be earlier than the date of receipt of the application which is November 10, 2008.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

Accordingly, the Board finds that the claim of entitlement to an effective date prior to November 10, 2008, for the award of a separate compensable evaluation for osteoarthritis of the right knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a RUE disability is denied.

Entitlement to service connection for a LUE disability is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for osteomalacia is denied.

Entitlement to an effective date prior to November 10, 2008, for the assignment of a separate compensable evaluation for osteoarthritis of the right knee is denied. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  Specifically, as further explained below, additional development is required.

With regard to the service connection claims, the Veteran was afforded VA examinations and opinions in January 2017.  For the bilateral hips, the examiner provided a negative nexus and concluded that the Veteran did not have osteoarthritis based on a June 2008 MRI.  However, the examiner failed to address the role of the Veteran's altered gait in the development of any hip disability and failed to obtain the appropriate current imaging tests.  Significantly, the Veteran reported that his bilateral hip pain only started three years prior, well after the 2008 MRI.  For the low back, the examiner provided a negative nexus, but failed to address the role of the Veteran's altered gait in the development of any low back disability.  For the bilateral feet, the examiner again failed to obtain appropriate current imaging to determine whether the Veteran has osteoarthritis of the bilateral feet.  Instead, the examiner simply failed to provide an opinion on the presence or absence and etiology of any foot osteoarthritis.  For the sciatica and BLEs, the examiner noted symptoms of severe intermittent pain and numbness in the BLEs, as well as hypoactive deep tendon reflexes.  However, she failed to obtain appropriate testing, to include EMG testing, to determine whether these symptoms may be associated with a particular diagnosis.  In light of these deficiencies, the bilateral hip, low back, bilateral feet, sciatica, and BLE claims must be remanded for new VA examinations and opinions.  See Barr, supra.

With regard to the increased rating claims, the Veteran has alleged that he suffers from flare ups of right knee symptoms.  The examiner noted these complaints, but failed to provide an estimate of the functional loss during flare ups based on information in the medical records and elicited from the Veteran.  As such, these claims must also be remanded for new VA examinations that adequately address the Veteran's reported flare ups.  See Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sept. 6, 2017).

With regard to the TDIU claim, this claim is based on the functional effects of his service-connected right knee disability.  As such, the further development and readjudication of the right knee instability and osteoarthritis claims may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the increased rating claims before readjudicating the TDIU claim. 

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Dallas VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, the Veteran should be scheduled for a VA examination(s) with an appropriate examiner(s) other than the January 2017 examiner to determine the nature and etiology of his claimed bilateral hip, BLE, low back, bilateral feet, and sciatica disabilities.  The examiner(s) must review the entire claims file and the examination reports must reflect that such a review was conducted.  

For each of the claimed disabilities, the examiner should identify all relevant diagnoses.  All appropriate testing must completed, including x-rays to determine the presence of osteoarthritis.  For each such diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability was caused or aggravated (made worse) by his service-connected right knee disability.  If the examiner finds that the Veteran's claimed disabilities have been aggravated by a service-connected disability, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

IN PROVIDING THESE OPINIONS, THE EXAMINER(S) MUST ADDRESS THE ROLE OF THE VETERAN'S ALTERED (ANTALGIC) GAIT DUE TO HIS SERVICE-CONNECTED RIGHT KNEE DISABILITY.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing directive #1, the Veteran should be scheduled for a VA examination with appropriate examiner in order to determine the current nature and severity of his service-connected right knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right knee disability.  All appropriate testing, including range of motion, should be performed.  The examiner should determine whether the Veteran is unable to maintain gainful employment as a result of his service-connected right knee disability.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's service-connection and increased-rating claims should be readjudicated.  Thereafter, and following any additional development including appropriate notice, the TDIU claim should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


